Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . DETAILED ACTION
The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
Independent claim 1 recites “The system for providing an online, real-time exercise buddy and trainer matching service, the system for interconnecting a trainer mobile device, one or more exercise buddy mobile devices, and a web server over the Internet, the system comprising: a trainer mobile device comprises: “a trainer tracker for maintaining location…..; a user manager for authenticating users…..; a query manager for connects an exercise buddy’s query…..; an offer manager for receiving…..; a notification manager 507 for providing…..; and a user map and router for generating travel routes……”.   The scope of the underlined above feature is indefinite/unclear because it appears to be inconsistent meaning with the Applicant’s specification.    Applicant’s specification US 2022/0122141 A1, fig. 5 paras 0097-0105 indicates all the components (e.g., a trainer tracker, a user manager, a query manager, an offer manager, a notification manager 507 and a user map and router), and their functions (e.g., a trainer tracker for maintaining location…..; a user manager for authenticating users…..; a query manager for connects an exercise buddy’s query…..; an offer manager for receiving…..; a notification manager 507 for providing…..; and a user map and router for generating travel routes……) are included/comprised in a web server 103 and performed by the web server 103 but not included/comprised in the trainer mobile device and performed by the trainer mobile device as recited in claim 1.  
Specifically, Applicant’s specification fig. 5 para 0097 indicates: “The web server 103 communicates with the trainer mobile application 101 and an exercise buddy mobile application 102 over the Internet 110. The web server 103 comprises a set of processing components to perform the processing described herein. The web server set of processing components includes a trainer tracker 501, a server web interface 502, a user registration processor 503, a user manager 504, a query manager 505, an offer manager 506, a notification manager 507, and a user map and router 508”.  Applicant’s specification paras 0098-0105 describe functions performed by each of these components.
As can been seen above, again, Applicant’s specification fig. 5 paras 0097-0105 especially para 0097 indicate a web server (e.g., web server 103) comprises “a trainer tracker for maintaining location…..; a user manager for authenticating users…..; a query manager for connects an exercise buddy’s query…..; an offer manager for receiving…..; a notification manager 507 for providing…..; and a user map and router for generating travel routes……” but not  “a/the trainer mobile device” comprises these components as recited in claim 1. 
Therefore, for the purpose of examination in light of Applicant’s specification mentioned above, the Examiner construe that in claim 1,  “the trainer mobile device comprises: a trainer tracker for maintaining location…..; a user manager for authenticating users…..; a query manager for connects an exercise buddy’s query…..; an offer manager for receiving…..; a notification manager 507 for providing…..; and a user map and router for generating travel routes……” is interpreted the same as  “the web server comprises: a trainer tracker for maintaining location…..; a user manager for authenticating users…..; a query manager for connects an exercise buddy’s query…..; an offer manager for receiving…..; a notification manager 507 for providing…..; and a user map and router for generating travel routes……”.  Appropriated correction is required.  
Dependent claims 2-10 are dependent of claim 1.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to abstract of “Certain Methods of Organizing Human Activity”:
Limitations 2-5 of  a user authenticating users via utilizing biometric data verification as a form of authentication and multi-factor authentication (limitation 2); connects an exercise buddy’s query with a requested nearby trainer (limitation 3); receiving, maintaining and forwarding communication between buddies and trainers associated with offers from trainers and acceptance from buddies for training services (limitation 4); providing notifications to exercise buddies and trainers for appointments, messages, and offers (part of limitation 5); and generating travel routes for exercise buddies and trainers to travel from a current location to a meeting location (limitation 6) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., online, real-time, a trainer mobile device, one or more exercise buddy mobile devices, a web server over the internet, a trainer tracker, a user manager, the mobile applications, a query manager, an offer manager, a notification manager, and a user map and router) to perform abstract steps/limitations 2-6 mentioned above. These additional element(s) in all of the steps/limitations is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer components (i.e., i.e., online, real-time, a trainer mobile device, one or more exercise buddy mobile devices, a web server over the internet, a trainer tracker, a user manager, the mobile applications, a query manager, an offer manager, a notification manager, and a user map and router).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further the additional limitation 1 of “a trainer tracker for maintaining location information for a trainer when logged into the system and indicating the he/she are available to meet with exercise buddies” are merely receiving information and storing information, which are considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.  Next, part of limitation 4 of “an offer manager storing communication between buddies and trainers…….” is merely storing data/storing information, which is considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components  (i.e., online, real-time, a trainer mobile device, one or more exercise buddy mobile devices, a web server over the internet, a trainer tracker, a user manager, the mobile applications, a query manager, an offer manager, a notification manager, and a user map and router) to perform the identified steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional underlined elements in claim 1 (i.e., online, real-time, a trainer mobile device, one or more exercise buddy mobile devices, a web server over the internet, a trainer tracker, a user manager, the mobile applications, a query manager, an offer manager, a notification manager, and a user map and router) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., online, real-time, a trainer mobile device, one or more exercise buddy mobile devices, a web server over the internet, a trainer tracker, a user manager, the mobile applications, a query manager, an offer manager, a notification manager, and a user map and router” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 2-6 mentioned above.  F Further the additional limitation 1 of “a trainer tracker for maintaining location information for a trainer when logged into the system and indicating the he/she are available to meet with exercise buddies” are merely receiving information and storing information, which are considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.  Next, part of limitation 4 of “an offer manager storing communication between buddies and trainers…….” is merely storing data/storing information, which is considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.  
When reevaluating additional limitation 1 of “a trainer tracker for maintaining location information for a trainer when logged into the system and indicating the he/she are available to meet with exercise buddies” and part of limitation 4 of “an offer manager storing communication between buddies and trainers…….”  in step 2B here, these receiving information/retrieving information and storing information are also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to receive information/retrieve information and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 11:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a method claim 11 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 1.  The components (i.e., online, real-time, a trainer mobile device, one or more exercise buddy mobile devices, a web server over the internet) described in independent 11 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the identified abstract idea.  Specifically, in claim 11, in Step 2A prong 1, steps 1-6 of defining trainer characteristics and services to be obtained (step 1); searching for available trainers matching the trainer characteristics and services (step 2); selecting a first available trainer to solicit an offer (step 3); transmitting a message to the first available trainer (step 4); receiving an offer for services (step 5); and accepting the offers for services (step 6) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).   Further, in steps 2A prong 2 and 2B, the additional elements mentioned above (i.e., online, real-time, a trainer mobile device, one or more exercise buddy mobile devices, a web server over the internet) are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application and do not provide inventive concept.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Dependent claims 2-10 and 12-20 are merely add further details of the abstract steps/elements recited in claims 1 and 11 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-10 and 12-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Read et al; (US 2013/0262873}:
5.	 Independent claim 1:  Doherty teaches a system for providing an online, real-time exercise buddy and trainer matching service, the system for interconnecting a trainer mobile device (e.g., computing device 130B in fig. 1 para 0015), one or more exercise buddy mobile devices (e.g., computing device 130A in fig. 1 para 0015), and a web server (e.g., server 150 includes workout group program 151 in fig. 1 para 0019) over the Internet, the system comprising: the web server (e.g., workout group program 151 of server 150 in fig. 1) comprises (see 112 (b) rejection above regarding web server) {At least figs 1-2 paras 0012-0019}:
 a trainer tracker for maintaining location information for a trainer (e.g. on or more users/ workout partners of computing device 130B in fig. 1 para 0015, 0021, 0023, 0026, 0028) when logged (e.g., creating account/register in paras 0017-0018, 0023, 0034) into the system and indicating that he/she are available to meet with exercise buddies (e.g., request to join exercise work group in para 0023) {At least fig. 1 paras 0017-0018, 0021-0024 in context with para 0014}; 
a query manager for connects an exercise buddy’s query (e.g., a request to find a workout partner from a requesting users computing device e.g., computing device 130A in para 0020-0023, fig. 2 paras 0026) with a requested nearby trainer (e.g., a nearby workout partner of computing devices 130B in paras 0026, 0030-0034, 0036-0048) {At least fig. 2 paras 0026-0034, 0036-0049}; 
an offer manager 507 for receiving, maintaining, forwarding, and storing communication between buddies (e.g., a request to find a workout partner from a requesting users computing device e.g., computing device 130A in para 0020-0023, fig. 2 paras 0026-0049) and trainers (e.g., a nearby workout partners of computing devices 130B in paras 0026, 0030-0034, 0036-0048) associated with offers from trainers and acceptance from buddies for training services {At least fig. 2 especially paras 0026-0049 in context with 0024}; 
a notification manager for providing notifications to exercise buddies and trainers for appointments, messages, and offers {At least fig. 2 paras 0046-0049}; and 
a user map and router for generating travel routes for exercise buddies and trainers to travel from a current location to a meeting location {At least fig. 2 paras 0046-0049}.
The Examiner notes: in claim 1, the limitation “a trainer(s)/the trainer(s)” is a title name of a person.  Doherty has the functions and therefore, the only difference is the title name of the person does not provide patentable distinction.  Therefore, a title name “trainer(s)” is given no patentable weight.  
Doherty does not explicitly teach “a user manager for authenticating users via utilizing biometric data verification in the mobile applications as a form of authentication and multi-factor authentication”.
 Read teaches a user manager for authenticating users via utilizing biometric data verification in the mobile applications as a form of authentication and multi-factor authentication {AT least paras 0026, 0030-0032 in context with para 0048.  Also see examples in figs. 6-8 paras 0073-0081}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the system for providing an online, real-time exercise buddy and trainer matching service” of Doherty to include “a user manager for authenticating users via utilizing biometric data verification in the mobile applications as a form of authentication and multi-factor authentication”, taught by Read.  One would be motivated to do this in order to provide secure methods of authenticating the user using multi-factor authentication techniques that combine multiple types of information to allow higher confidence in the remote user's identity {Red:  At least para 0002}.
6.	Claim 2:  The combination of Doherty and Read teaches the claimed invention as in claim 1.  The combination further teaches wherein the trainer mobile device and the buddy mobile device comprise smartphones, tablets, and laptop computers {Doherty:  At least fig. 1 para 0015}.
7.	Claim 3:  The combination of Doherty and Read teaches the claimed invention as in claim 1.  The combination further teaches wherein the web server (e.g., server 150 can be a web server, which includes workout group program 151 in para 0019-0020 fig. 1) may be utilized for queries (e.g., requests in para 0020-0023}, offers (e.g., affirmative/positive responses in paras 0036-0038, 0045-0046), meeting scheduling (paras 0047-0049), and user functions (paras 0017-0019, 0034) via a web browser {Deherty: At least figs 1-2 paras 0017-0020, 0034-0038 and 0045-0049}.
8.	Claim 4:  The combination of Doherty and Read teaches the claimed invention as in claim 1.  The combination further teaches wherein the user map and router obtains GPS location data from the mobile devices using built-in GPS receivers {Deherty:  At least paras 0020, 0027, 0029, 0033, 0047, see GPS}.
9.	Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Read et al; (US 2013/0262873}, and further in view of Mariasov; (US 2017/0024712):
10.	Claims 5 and 6:  The combination of Doherty and Read teaches the claimed invention as in claim 1.  The combination does not explicitly teach “wherein the system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users”.
	Mariasov teaches a general concept of a system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users {At least paras 0037, 0060-0062 and 0066}.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the system for providing an online, real-time exercise buddy and trainer matching service” of the combination of Doherty and Read to include “a system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users”, taught by Mariasov.  One would be motivated to do this in order to provide a user friendly computerized system of trading goods and services that equalizes the disparity between the amount of money an individual has and the basic need and desire to improve their position in life {Mariasov:  At least para 0006}. 
11.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Read et al; (US 2013/0262873}, in view of Mariasov; (US 2017/0024712), and further in view of Lawson; {US 2017/0116666 A1):
12.	Claim 7:  The combination of Doherty, Read and Lawson teaches the claimed invention as in claim 6.  The combination does not explicitly teach the underlined features: “wherein the in-app coins can be redeemed for cash each month.”
	Lawson teaches a general concept of wherein the in-app coins can be redeemed for cash (e.g., real world currency) {At least para 0055}.  The Examiner notes the limitation “each month” is given no patentable weight since it is a matter of personal choice (e.g., to redeem the in-app coin for cash whenever he/she want).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users” of the combination of Doherty, Read and Lawson to include “wherein the in-app coins can be redeemed for cash”, taught by Lawson.  One would be motivated to do this in order to enhance the users’ experiences and satisfaction.      
13.	Claim 8-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Read et al; (US 2013/0262873}, and further in view of Baccarella-Garcia; (US 2011/0224999 A1):
14.	Claim 8:  The combination of Doherty and Read teaches the claimed invention as in claim 1.  The combination further teaches wherein the trainer and training buddy may meet for training in person {At least paras 0047-0049}.  The combination of Doherty and Read does not explicitly teach the underlined features: “wherein the trainer and training buddy may meet for training virtually using video-based communication”. 
	Baccarella-Garcia teaches a general concept of wherein a trainer and training buddy may meet for training virtually using video-based communication {At least Abstract, paras 0035, 0038, claim 3}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the trainer and training buddy may meet for training in person” of the combination of Doherty and Read to include “wherein a trainer and training buddy may meet for training virtually using video-based communication”, taught by Baccarella-Garcia.  One would be motivated to do this in order to enable another option for the trainer and training buddy to meet for training exercise, that is meeting using video-based communication.  This in turn would enhance both the trainer and training buddy’s experiences.    
15.	Claim 9:  The combination of Doherty, Read and Baccarella-Garcia teaches the claimed invention as in claim 8.  The combination further teaches wherein the query manager further performs searching trainers having desired characteristics and services {Doherty:  At least fig. 2 especially paras 0038-0043, 0045-0046}.
16.	Claim 10:  The combination of Doherty, Read and Baccarella-Garcia teaches the claimed invention as in claim 9.  The combination further teaches wherein the query manager shares training buddy queries with nearby trainers and generating trainer offers to training buddies {Doherty:  At least fig. 2 especially para 0049}.
17.	Claims 11-13 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Smith; (US 2011/0212424 A1):
18.	Claim 11:  Doherty teaches a method for providing an online, real-time exercise buddy and trainer matching service, the system for interconnecting a trainer mobile device (e.g., computing device 130B in fig. 1 para 0015), one or more exercise buddy mobile devices (e.g., computing device 130A in fig. 1 para 0015), and a web server (e.g., server 150 includes workout group program 151 in fig. 1 para 0019) over the Internet, the method comprising:
defining workout partners/exercise partners (e.g., a nearby workout partners of computing devices 130B in paras 0026, 0030-0034, 0036-0048) characteristics and services to be obtained {At least fig. 2 especially paras 0026-0049 especially paras 0038-0043, 0045-0046};
searching for available workout partners/exercise partners (e.g., a nearby workout partners of computing devices 130B in paras 0026, 0030-0034, 0036-0048) matching the trainer characteristics and services {At least fig. 2 especially paras 0026-0049};  
selecting a first available workout partner/exercise partner (e.g., at least one of the identified users is interested in joining a workout group in step 208 in fig. 2 para 0038 in context with para 0026) to solicit an offer {At least fig. 2 especially para 0038-0043};
transmitting a message to the first available workout partner/exercise partner {AT least fig. 2 paras especially para 0045, 0049};
receiving an offer for services {At least fig. 2 especially para 0046}; and
accepting the offer for services {At least fig. 2 0046-0051 especially paras 0046-0047}.
The Examiner notes: in claim 11, the limitation “a trainer(s)/the trainer(s)” is a title name of a person.  Doherty has the functions and therefore, the only difference is the title name of the person does not provide patentable distinction.  Therefore, a title name “trainer(s)” is given no patentable weight.  However, it has been covered by Smith below.
	Doherty’s workout partner(s)/exercise partner(s) is/are not explicitly “a trainer(s)/the trainer(s”.  
	Smith teaches defining a trainer (e.g., personal trainer) characteristics and services to be obtained; searching for available trainer matching the trainer characteristic and services; selecting an available trainer to solicit an offer; transmitting a message to the first trainer; receiving an offer for the service and accepting the offer for services {AT least para 0033, 0038-0040}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “workout partner(s)/exercise partner(s)” of Doherty to include ““a trainer(s)/the trainer(s”, taught by Smith.  One would be motivated to do this since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
19.	Claim 12:  The combination Doherty and Smith teaches the claimed invention as in claim 11.  The combination further teaches wherein the offer for services is transmitted by the first available trainer {Doherty:  At least fig. 2 especially para 0045-0046 in context with para 0038.  Also para 0049}, and also {Smith:  para 0038-0039}.
20.	Claim 13:  The combination Doherty and Smith teaches the claimed invention as in claim 11.  The combination further teaches wherein the offer for services is transmitted by a second available trainer (e.g., additional affirmative response from more users) before receiving a message from the training buddy {Doherty:  At least para 0049}.
21.	Claim 18:  The combination of Doherty and Smith teaches the claimed invention as in claim 11.  The combination further teaches wherein the trainer mobile device and the buddy mobile device comprise smartphones, tablets, and laptop computers {Doherty:  At least fig. 1 para 0015}.
22.	Claim 19:  The combination of Doherty and Smith teaches the claimed invention as in claim 18.  The combination further teaches wherein the web server (e.g., server 150 can be a web server, which includes workout group program 151 in para 0019-0020 fig. 1) may be utilized for queries (e.g., requests in para 0020-0023}, offers (e.g., affirmative/positive responses in paras 0036-0038, 0045-0046), meeting scheduling (paras 0047-0049), and user functions (paras 0017-0019, 0034) via a web browser {Deherty: At least figs 1-2 paras 0017-0020, 0034-0038 and 0045-0049}.
23.	Claim 20:  The combination of Doherty and Smith teaches the claimed invention as in claim 11.  The combination further teaches wherein the method further: obtains location data for available trainers and training buddies (Doherty:  At least fig. 2 especially paras 0026-0034, 0036, 0038, 0046-0047}; utilizes the location data in searching; and generates a travel route presented with a map for the training buddies and trainers {Doherty:  At least fig. 2 especially paras 0045-0047}.  
24.	Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Smith; (US 2011/0212424 A1), and further in view of Mariasov; (US 2017/0024712):
25.	Claims 14-15:  The combination of Doherty and Smith teaches the claimed invention as in claim 11.  The combination does not explicitly teach “wherein the system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users”.
	Mariasov teaches a general concept of a system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users {At least paras 0037, 0060-0062 and 0066}.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the system for providing an online, real-time exercise buddy and trainer matching service” of the combination of Doherty and Smith to include “a system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users”, taught by Mariasov.  One would be motivated to do this in order to provide a user friendly computerized system of trading goods and services that equalizes the disparity between the amount of money an individual has and the basic need and desire to improve their position in life {Mariasov:  At least para 0006}. 
26.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Smith; (US 2011/0212424 A1), in view of Mariasov; (US 2017/0024712), and further in view of Lawson; {US 2017/0116666 A1):
27.	Claim 16:  The combination of Doherty, Smith and Lawson teaches the claimed invention as in claim 6.  The combination does not explicitly teach the underlined features: “wherein the in-app coins can be redeemed for cash each month.”
	Lawson teaches a general concept of wherein the in-app coins can be redeemed for cash (e.g., real world currency) {At least para 0055}.  The Examiner notes the limitation “each month” is given no patentable weight since it is a matter of personal choice (e.g., to redeem the in-app coin for cash whenever he/she want).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the system utilizes in-app currency provided in in-app coins, wherein the in-app coins may be traded by users” of the combination of Doherty, Smith and Lawson to include “wherein the in-app coins can be redeemed for cash”, taught by Lawson.  One would be motivated to do this in order to enhance the users’ experiences and satisfaction.      
28.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Doherty et al; (US 2018/0249293 A1), in view of Smith; (US 2011/0212424 A1), and further in view of Baccarella-Garcia; (US 2011/0224999 A1):
29.	Claim 8:  The combination of Doherty and Smith teaches the claimed invention as in claim 1.  The combination further teaches wherein the trainer and training buddy may meet for training in person {At least paras 0047-0049}.  The combination of Doherty and Read does not explicitly teach the underlined features: “wherein the trainer and training buddy may meet for training virtually using video-based communication”. 
	Baccarella-Garcia teaches a general concept of wherein a trainer and training buddy may meet for training virtually using video-based communication {At least Abstract, paras 0035, 0038, claim 3}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the trainer and training buddy may meet for training in person” of the combination of Doherty and Smith to include “wherein a trainer and training buddy may meet for training virtually using video-based communication”, taught by Baccarella-Garcia.  One would be motivated to do this in order to enable another option for the trainer and training buddy to meet for training exercise, that is meeting using video-based communication.  This in turn would enhance both the trainer and training buddy’s experiences.    


Prior Art that is pertinent to Applicant’s disclosure
30.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cui et al; (US 2020/0242706 A1), wherein discloses the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references/ locations in at least figs. 1-2 paras 0077-0101.  Garg et al; (US 2016/0110836), wherein discloses the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references in at least fig. 1 paras 0023-0030.  Rathod; (US 2017/0293950), wherein teaches the system facilitates identifying service providers that are performing services for the customer/consumer/client based on the customer/consumer/client’s request/ references in at least paras 0070-0074, 0084-0089}.  Further, see additional references cited in PTO-892.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681